DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/08/2022 amended claims 1, 4-9, 11-14, 17-22, and 24-26.  Claims 1-26 are pending and allowed. 

Objection/s to the Application, Drawings and Claims
The filing on 03/08/2022 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Response to Arguments
Applicant's arguments with respect to claims 1 and 14 have been fully considered and found persuasive; hence the rejections of all pending claims are withdrawn. 

Allowance
Claims 1-26 are allowed.
Regarding claims 1 and 14, the closest prior art references, Ishii (US 20050117337 A1) and Yamauchi (US 20090262309 A1), do not teach, by themselves or in combination with one another, “the first light source device comprises laser sources configured to provide a first light beam, a second light beam, a third light beam, and a first compensation light beam; the light guide device is configured to reflect the first light beam, the second light beam, the third light beam, and the first compensation light beam; the light splitting device comprises a first half reflecting element, wherein the first half reflecting element is configured to reflect a part of a light beam and is configured to allow another part of the light beam to pass through, wherein the light beam comprises at least one of the first light beam, the second light beam, the third light beam, and the first compensation light beam.”   Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 1 and 14 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-13 and 15-26 depend, directly or indirectly, on claims 1 and 14, respectively; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882